Citation Nr: 0710296	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-21 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Whether a Notice of Disagreement (NOD) with a rating 
decision dated June 20, 2002 concerning the initial 
evaluation of the veteran's service-connected diabetes 
mellitus type II was timely filed.  

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected diabetes mellitus type II with mild 
peripheral neuropathy.  




REPRESENTATION

Appellant represented by:	Michael F. Brown, Attorney



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and September 2004 rating 
decisions issued by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at the Board in Washington, DC in March 2006.  

The issue of an increased evaluation for the service-
connected diabetes mellitus type II is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO granted service 
connection for the veteran's diabetes mellitus and assigned a 
20 percent evaluation, effective on July 9, 2001.  The RO 
deferred action with regards to the claimed diabetic 
retinopathy.  

2.  In an August 2002 rating decision, the RO granted service 
connection and assigned a 10 percent evaluation for diabetic 
retinopathy, effective on November 15, 2001.  

3.  In August 2002, the RO received the veteran's Notice of 
Disagreement (NOD) expressing direct and specific 
disagreement only with the rating assigned for the service-
connected diabetic retinopathy.  

4.  In November 2003, the RO first received a written 
communication that the veteran disagreed with the June 2002 
rating decision as to the evaluation for the service-
connected diabetes mellitus.  

5.  An NOD addressing the matter of an increased initial 
rating for the service-connected diabetes mellitus is not 
shown to have been received within one year of the June 2002 
rating decision.  



CONCLUSION OF LAW

As the veteran did not file a timely NOD from the June 2002 
decision that granted service connection for diabetes 
mellitus and assigned an initial rating of 20 percent, the 
Board lacks jurisdiction to consider that particular matter 
on appeal.  38 U.S.C.A. §§ 5107, 7104, 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.302(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  

The issue before the Board is whether the veteran filed a 
timely NOD with respect to a June 2002 rating decision which 
granted service connection and assigned a 20 percent 
evaluation for his diabetes mellitus type II.  

In November 2003, the veteran submitted a NOD indicating that 
he wished to appeal that decision with regards to the initial 
evaluation of his service-connected diabetes mellitus.  In 
response to the NOD, the RO determined that the NOD was 
untimely and notified the veteran that his communication was 
being construed as a claim for increased evaluation for the 
service-connected diabetes mellitus.  

As will be discussed in greater detail hereinbelow, the 
veteran was provided with appropriate notification as to his 
appellate rights at the time of the June 2002 decision.  
However, the evidence of record shows that the veteran did 
not submit a timely NOD as to the decision or otherwise 
request an extension of the time in which to file.  Thus, the 
veteran is statutorily barred from appealing the RO decision, 
and his appeal must be dismissed.  

Under such circumstances, where the veteran has failed to 
file an appeal as to a claim for an increased evaluation for 
the service-connected diabetes, the Board must conclude that 
there is no reasonable possibility that providing additional 
assistance would aid in substantiating the underlying claim.  

Thus, VA is not required to take any further action to assist 
the claimant. 38 U.S.C.A. § 5103A(a) (West 2002).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and assist do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence).  

In a June 2002 rating decision, the RO granted service 
connection for diabetes mellitus and assigned a 20 percent 
evaluation effective on July 9, 2001.  The RO deferred the 
decision with regards to the claimed diabetic retinopathy.  
In an August 2002 decision, the RO granted service connection 
for the veteran's diabetic retinopathy and assigned a 10 
percent evaluation.  

In August 2002, the veteran filed a timely NOD specific to 
the issue of an initial increased rating for the service-
connected diabetic retinopathy.  

Despite being notified of his appellate rights, the veteran 
failed to appeal the June 2002 decision as to the issue of an 
increased initial rating for the service-connected diabetes 
mellitus.  Thus, this decision with regards to that issue 
became final.

Subsequently, in November 2003, the veteran indicated that he 
disagreed with the initial evaluation assigned for the 
service-connected diabetes mellitus in the June 2002 rating 
decision.  In an April 2004 letter, the RO notified the 
veteran that the NOD was untimely and his November 2003 
communication was thus being construed as a claim for 
increased evaluation for the service-connected diabetes 
mellitus.  

The veteran subsequently perfected an appeal regarding the 
RO's April 2004 determination as to the timeliness of his NOD 
of the June 2002 decision.  

In support of his contention that his NOD was timely filed, 
the veteran presented a May 2004 statement from his 
representative that stated the veteran disagreed with the 
rationale of the RO in determining that the NOD was untimely.  

The representative asserted that the veteran could not have 
diabetic retinopathy without having the underlying diabetes 
mellitus.  Thus, it was argued that an appeal as to a claim 
for increase for diabetic retinopathy would naturally include 
appealing for higher initial rating for the underlying 
diabetes mellitus.  

An appeal to the Board consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

A written communication from the claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a NOD.  Special wording is not required, but the 
NOD must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  If adjudicative determinations were made 
on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  38 C.F.R. § 20.201.  

To be considered timely, the NOD must be filed within one 
year from the date that the agency of original jurisdiction 
mails notice of the determination to the veteran.  Otherwise, 
the determination becomes final.  38 U.S.C.A. § 20.302(a).  

The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed. 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.  

Having reviewed the complete record, the Board finds that the 
veteran did not file a timely NOD regarding the RO's June 
2002 decision granting service connection and assigning a 20 
percent evaluation for the service-connected diabetes 
mellitus.  

The Board notes that the RO properly advised the veteran as 
to his appellate rights at the time of the June 2002 decision 
by enclosing a VA Form 4107.  He submitted a timely NOD 
specific to the issue of an initial increased rating for the 
service-connected diabetic retinopathy.  

In a May 2004 statement and at the March 2006 hearing, the 
veteran's representative argued that because the veteran 
could not have had diabetic retinopathy without the 
underlying diabetes mellitus, an appeal of the evaluation for 
the diabetic retinopathy naturally included an appeal of the 
underlying diabetes mellitus.  

However, the Board notes that, while special wording is not 
required, the NOD must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  If a decision were made on 
several issues at the same time, the specific determinations 
with which the claimant disagrees must be identified.  

In this regard, the Board finds the veteran's statements made 
in his August 2002 NOD can only be construed as only 
expressing disagreement with the RO's determination regarding 
his service-connected diabetic retinopathy.  

In this regard, the Board observes an additional November 
2002 statement from the veteran submitted additional evidence 
"in support of [his] claim for 'diabetic retinopathy'."  In 
this November 2002 statement, the veteran claimed that the 
condition had worsened and that he had to have surgery on his 
eyes.  

The Board would also point out that, for VA purposes, 
diabetes mellitus and diabetic retinopathy while related are 
two separate disabilities with separate criteria used to 
evaluate the level of impairment for these separate 
disabilities.  

The specific disagreement as to the one discrete disability 
involving retinopathy cannot be liberally construed as 
expressing an intent to appeal from the rating action 
assigning an initial rating for the more general, underlying 
disability in this case.  

Thus, the Board finds that there was no document received 
within one year of notice of the June 2002 decision that 
could be reasonably found to have been an NOD regarding the 
initial evaluation for the service-connected diabetes 
mellitus.  

Under these circumstances, the Board must conclude that the 
veteran failed to submit a timely NOD with respect to that 
issue.  

As such, the veteran is statutorily barred from appealing the 
June 2002 VA decision, and the appeal as to the issue of the 
initial evaluation for the service-connected diabetes 
mellitus addressed in that decision is denied.  




ORDER

The veteran did not file a timely NOD with respect to the 
matter of an initial evaluation for the service-connected 
diabetes mellitus type II; the appeal to this extent is 
denied.  



REMAND

However, in November 2003, the veteran did file a claim for 
increased evaluation for his service-connected diabetes which 
was evaluated as 20 percent disabling.  In a September 2004 
rating decision, the RO denied entitlement to an increased 
evaluation.  

The veteran timely filed a December 2004 NOD with regards to 
this decision and subsequently perfected his appeal in 
December 2005.  

A 20 percent evaluation is assigned for diabetes mellitus 
requiring insulin and a restricted diet, or; oral 
hypoglycemic agent and restricted diet.  

40 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  

60 percent evaluation is in order for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

100 percent evaluation is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

During an April 2004 examination, the veteran reported his 
diabetic condition started in the mid 1980's.  He denied any 
ketoacidosis.  He described multiple episodes of hypoglycemia 
which required hospitalization.  He stated that his diet was 
restricted to 2000 calories and he had gained twenty pounds 
since October 2003.  

He stated that his diabetes mellitus had restricted his 
walking and that he had to be careful when he walked to not 
get any cuts or wounds.  He stated that he was not allowed to 
exercise anymore; for fear that he might fall into a 
hypoglycemic attack.  He could not cut his own nails anymore 
and he had trouble with balance.  

Visually, he reported wosening of his diabetic retinopathy.  
He had been diagnosed with high blood pressure, but denied 
any cardiac problems.  He described a tingling and numbness 
in his toes and fingers.  He reported that he had lost 
feeling in the toes more than in the fingers, but he had a 
constant pain and tingling in all fingers and toes.  

He reported that he used insulin, both shorts and long acting 
which he mixed together, twice daily, in the morning and at 
night.  He reported seeing his primary care provider about 
every four months.  

In his March 2006 Board hearing, the veteran's representative 
argued that the veteran required three injections of insulin 
during the course of a day to help control his condition.  

Additionally, the veteran followed a very tightly restricted 
diet and his daily activities were all seriously limited.  
The veteran was noted to have developed secondary glaucoma in 
the right eye.  Finally, the veteran had been hospitalized in 
the past year.  

The veteran testified that he had no vision in his right eye, 
had undergone four eye surgeries and had lost peripheral 
vision and depth perception.  In his left eye, he had 
undergone two laser treatments also and had cataracts 
removed.  He testified that his vision in his left eye was 
based on his sugar level.  When his sugar level went up, the 
vision in the left eye became blurry.  

The veteran also testified that he had numbness and tingling 
in his feet and at times had problems with his balance.  As 
the result of his poor balance, he reported bumping into 
things, and he described having had problems with healing.  

The veteran also testified that he was on a restricted diet 
and had been on such since the late eighties.  He also 
testified that he has been hospitalized because of high sugar 
levels.  Reportedly, the doctors told him the best way to 
control his diabetes was through diet, exercise and 
medication.  Additionally he was advised to monitor his sugar 
levels.  

Given this testimony, the Board finds that a more 
contemporaneous VA examination is necessary to determine the 
current level of severity of the service-connected diabetes 
mellitus.  See VAOPGCPREC 11-95 (April 7, 1995) (the Board is 
required to remand a case back to the RO for a new 
examination when the claimant asserts that the disability in 
question has worsened since the last examination).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to any 
recent medical care received by the 
veteran for the service-connected 
diabetes.  Based on the response, the RO 
should undertake all indicated action to 
obtain copies of all clinical records 
from any identified treatment source.  
The veteran should also be informed that 
he can submit evidence to support his 
claims.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
diabetes mellitus.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled.  Any secondary manifestations 
referable to the diabetes mellitus should 
be identified and evaluated.  

3.  After completion of the above 
development, the veteran's claim of 
increased evaluation for the service-
connected diabetes should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal



 Department of Veterans Affairs


